Plaintiff seeks to recover $35,390 which it claims is due under its contract with the Air Force. The contract, which was originally for one year only, i.e. fiscal 1966, with an option in the Government to renew it for two additional years, provided that the allowable cost of plaintiff’s research and development was $300,000 for each year. Defendant exercised its option and the contract was renewed for 1967 and 1968 by two separate supplemental agreements. In the second year plaintiff expended $335,390 on research and development; defendant did not reimburse plaintiff for the amount in excess of $300,000, although plaintiff’s total expnditures on such work over the 3-year period averaged less than $300,000 per year. After reviewing the administrative record and the parties’ pleadings and briefs, Commissioner Franklin M. Stone concluded, for the reasons set forth in his report filed January 28,1972, that plaintiff is not entitled to recover. Upon consideration of the report and recommended conclusion, plaintiff’s and defendant’s cross-motions for summary judgment, since the court agrees with the Commissioner’s opinion and recommended conclusion, it adopted the same as the basis for its judgment in this case. On November 13,1972, by order, the court denied plaintiff’s motion for summary judgment, granted defendant’s cross-motion and dismissed the petition.